COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 STEVE CALDWELL D/B/A SK                       §                 No. 08-15-00377-CV
 PRODUCTIONS,
                                               §                    Appeal from the
                      Appellant,
                                               §                   58th District Court
 v.
                                               §               of Jefferson County, Texas
 ROY N. ETIE, INDIVIDUALLY,
 GOLDEN TRIANGLE                               §                   (TC# A-196-535)
 ENTERTAINMENT GROUP, INC. AND
 J & R FOOD AND BEVERAGE, L.L.C.,              §

                       Appellees.              §

                                           ORDER

       The Court GRANTS the Appellant’s Motion to Re-establish the Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Appellant’s brief is now due May 15, 2016.

       IT IS SO ORDERED this 15th day of April, 2016.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.